Mr. Justice Leech delivered the opinion of the court: The facts in this case show that claimant was in the employ of the State of Illinois on April 27th, 1928, in the capacity of sampler of grain in the Department of Commerce of the State of Illinois, at a salary of $150.00 per month; that he had been in that same employment for over three years, and is still retained by the State in that employment; that on said day he sustained an accident in the course of his employment, at 140th Street, about four blocks east of Western Avenue in the St. Paul Railroad yards, in Chicago. His work was getting samples of grain out of grain cars. He opened the door on the side of the car with a crow bar. He entered the car and was coming down when his hand slipped from the top of the grain door, and his foot slipped, and his jump landed him on the crow bar below, which punctured his rectum. He was taken to the Lakeside hospital where he remained about nine days. He was operated upon by Drs. Landau and Dr. Johnstone, both of whom attended him, and he had a private nurse for about a week. He was confined to his home for about seven weeks, during which time he received his salary from the State. He still goes to the doctor for treatment and is not entirely cured. He has not received any remuneration from the State of Illinois for hospital and doctor bills, etc., incurred during his illness, nor for the permanent injuries sustained. While there is no legal liability on the part of the State of Illinois, to make an award in this case, we feel that inasmuch as claimant was injured while performing duties in the course of his employment by the State of Illinois, that he should be compensated in the same manner as if he were employed under the provisions of the Workmen’s Compensation Act of the State of Illinois, and we accordingly award to claimant the sum of Fifteen Hundred Dollars.